The Chief Justice, having been concerned as counsel, did not sit on the argument of the cause, and Justice Rossell, having been compelled to leave the court to attend a circuit court, the cause was argued before Justice Ford alone, who declared it his opinion, that a writ of attachment could not issue against an heir for the debt of his ancestor. For it was obvious ho said from the policy and plain language of the act, that the defendant could dissolve the attachment only by coming in and filing special bail. The heir therefore could not be discharged unless upon filing special bail, which could not be required of an heir when sued for the debt of his ancestor.
Therefore let the judgment of the Common Pleas be reversed and the proceedings set aside.